Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was previously given in an interview with Timothy J. Meagher on December 18, 2020.

13. (Cancelled)

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: A discussion of relevant art which pertains to the invention is presented below.  Schmidt et al. (US 2015/0381690) is directed to a server side adaptive bit rate (ABR) control for http streaming clients in which the server application measures the network bandwidth available to the individual client for HTTP segmented downloads of media files and accordingly adjusts stream bit rate and composition to allow the client to retrieve media segments with sufficient time margin to minimize the occurrence of underflow of client playback buffers to permit just-in-time (JIT) creation of media streams that fit the available bandwidth to individual client devices.   Skog (US 2015/0156243) is similar to concepts in Schmidt as the throttling is done by a server node of RAN , as opposed to the client device, as claimed.  Strasman (US 2015/0156243) was similar to concepts as Schmidt and Skog in that it does assign the allocation of bit rates for the client is performed on the server side, as opposed to the client side per the inventive concepts, as claimed.

A thorough review of the prior art fails to disclose or render obvious, “wherein the stream control system comprises a bridge unit, a bridge controller and a streaming controller arranged to control streaming settings at the client node; the bridge unit being coupled to the bridge controller and being arranged to exchange messages with the network controller and the streaming controller by communicating with the network controller interface, and communicating with the streaming controller; the bridge controller being arranged to control the video stream by obtaining, from the streaming controller, at least one streaming-control request, the request including a bandwidth requirement of the video stream; obtaining, via the network controller interface, network resource data including bandwidths available on network resources, determining, for the request, a resource allocation including an allocated bandwidth based on the network resource data and the streaming-control request, the allocated bandwidth being equal to, or lower than, the bandwidth requirement so that the video stream complies with the network resource data; - transferring, to the streaming controller, the allocated bandwidth so as to enable the streaming controller to control, in accordance with the allocated bandwidth, the streaming settings for the client; and transferring, to the network controller, network control data to control, in accordance with the allocated bandwidth, the respective distribution chain associated to the respective video stream; wherein the streaming controller is arranged to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  
Chen et al. (US 2018/0191586) - Generating manifest file for enhancing media streaming. 
DiMattia et al. (US 2018/0131742) -  MPEG-dash delivery over multicast.  
Thomas Stockhammer, Dynamic adaptive streaming over HTTP: Standards and Design principles, February 2011, Qualmcomm Incorporated, Conference: Proceedings of the Second Annual ACM SIGMM Conference on Multimedia Systems.  
Versailles, France, Multiple Description-Dash: Pragmatic video streaming maximizing End-Users' Quality of Experience, IEE ICC 2016 - Communication QoS, Reliability and Modeling Symposium.
Tiia Ojanper¨a and Heli Kokkoniemi-Tarkkanen , Experimental Evaluation of a Wireless Bandwidth Management System for Multiple DASH Clients, VTT Technical Research Centre of Finland Ltd., 2016 IEEE.
Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454